         Case 1:20-cv-00651-NONE-SKO Document 8 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   DREW PATTERSON BRETZ,                              Case No. 1:20-cv-00651-SKO (HC)
12                  Petitioner,                         ORDER DIRECTING CLERK OF COURT
                                                        TO ASSIGN DISTRICT JUDGE
13           v.
                                                        FINDINGS AND RECOMMENDATION
14   UNITED STATES DISTRICT COURT,
15                  Respondent.
16

17         On May 7, 2020, Petitioner filed a petition for writ of habeas corpus in this Court. (Doc

18 1.) After conducting a preliminary review of the petition, the Court determined that the petition

19 failed to present any cognizable grounds for relief, failed to demonstrate exhaustion of state
20 remedies, and failed to name a proper respondent. Therefore, on May 12, 2020, the Court

21 dismissed the petition and directed Petitioner to file an amended petition within thirty days. (Doc.

22 4.) Over thirty days have passed and Petitioner has failed to comply. Petitioner was forewarned

23 that failure to file an amended petition within the allotted time would result in a recommendation

24 that the case be dismissed.

25                                               ORDER

26          IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

27 Judge to the case.

28


                                                    1
         Case 1:20-cv-00651-NONE-SKO Document 8 Filed 06/22/20 Page 2 of 2


 1                                      RECOMMENDATION

 2          For the foregoing reasons and for reasons stated in the Court’s order dismissing the

 3 petition (Doc. 4), the Court HEREBY RECOMMENDS that this action be DISMISSED for

 4 failure to present a cognizable ground for relief, failure to demonstrate exhaustion of state

 5 remedies, failure to name a proper respondent, and failure to comply with a court order.

 6          This Findings and Recommendation is submitted to the assigned District Court Judge,

 7 pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local Rules of

 8 Practice for the United States District Court, Eastern District of California. Within ten days after

 9 service of the Findings and Recommendation, Petitioner may file written objections with the

10 Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

11 Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

12 U.S.C. § 636(b)(1)(C). Petitioner is advised that failure to file objections within the specified

13 time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

14 (9th Cir. 1991).

15
     IT IS SO ORDERED.
16

17 Dated:    June 19, 2020                                      /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    2
